Citation Nr: 0823127	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether an April 30, 1982 rating decision that did not 
grant a 50 percent evaluation should be revised or reversed 
on the basis of clear and unmistakable error (CUE).

2.  Whether an October 24, 1983 rating decision that did not 
grant a 50 percent evaluation should be revised or reversed 
on the basis of CUE.

3.  Whether a June 6, 1994 rating decision that did not grant 
a 50 percent evaluation should be revised or reversed on the 
basis of CUE.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that determined that CUE was not shown in rating 
decisions that did not grant a 50 percent evaluation from 
April 23, 1982 to March 4, 2003.  

In May 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The April 30, 1982 rating decision, for which the veteran 
perfected an appeal, was subsumed by a September 16, 1983 
Board decision.

2. In the September 16, 1983 decision, the Board granted an 
evaluation of 30 percent for anxiety reaction.  

3.  To date, the veteran has not alleged CUE in the Board's 
September 16, 1983 decision.

4.  In an October 1983 rating decision, the RO, based on the 
Board's September 16, 1983 decision, assigned a 30 percent 
evaluation effective from April 23, 1982, the date of the 
veteran's claim.  The veteran was notified of the decision 
and he did not appeal.  Thus, the decision became final.  

5.  In a June 1994 rating decision, the RO denied an 
increased evaluation for anxiety reaction.  The veteran was 
notified of the decision and he did not appeal.  Thus, the 
decision became final.

6.  The veteran alleges that the evidence was not properly 
weighed and evaluated in the April 30, 1982, October 24, 
1983, and June 6, 1994 rating decisions.  


CONCLUSIONS OF LAW

1.  The April 30, 1982 rating decision is not subject to a 
claim of clear and unmistakable error as a matter of law.  
38 U.S.C.A. §§ 3.105, 5109A, 7104 (West 2002).

2.  The October 24, 1983 rating decision, which effectuated 
the Board's assignment of a 30 percent evaluation for anxiety 
reaction, is not subject to challenge on the basis of CUE.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105, 20.1100, 20.1104 (2007).

3.  The allegation of CUE in the June 6, 1994 rating 
decision, which continued a 30 percent evaluation for anxiety 
reaction, fails to meet the threshold pleading requirements 
for revision of the rating decision on the grounds of CUE.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105, 20.1403(d)(3) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims has 
held that the statutes and regulations generally setting 
forth VA's duties to assist and notify a claimant do not 
affect matters on appeal when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

An allegation of CUE is fundamentally different from other VA 
adjudicative determinations since it is not by itself a claim 
for benefits but rather a collateral attack against a prior 
final decision.  The notice and duty to assist provisions of 
the law and regulations are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, 
the statutes and regulations generally setting forth VA's 
duties to assist and notify a claimant are not applicable in 
the present case.  Therefore, discussion of the notice 
provisions in this case is not required.  38 U.S.C.A. §§ 
5109A(a), (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.1400-
20.1411 (2007).

In the instant appeal, in January 2005, the veteran submitted 
a claim for CUE for VA not awarding at least a 50 percent 
rating for the veteran's service-connected anxiety reaction 
between April 23, 1982 and March 4, 2003.  He argues that the 
errors reflected in the various rating decisions are 
undebatable, so that the previous decisions were fatally 
flawed at the time they were made.  In essence, he argues 
that there was evidence in the medical records that warranted 
a 50 percent evaluation.  

The veteran referred to statements and conditions extracted 
from the claims file during the time period in question.  He 
mentioned an evaluation by a private psychiatrist based on 
several appointments in August 1979 at the request of the 
U.S. Civil Service Commission.  Symptoms noted within reports 
of this period were described and a Global Assessment of 
Functioning score of 40 to 31 was assigned.  The veteran 
refers to a report of a February 1981 VA medical examination 
with a diagnosis of anxiety neurosis, chronic, moderately 
severe.  The degree of social and industrial impairment at 
this time was moderately severe.  Various symptoms noted 
within reports of this period were also mentioned.  There was 
a note that this condition was so severe that the veteran was 
medically retired from the U.S. Postal Service in March 1979 
due primarily to his anxiety reaction and had not been 
gainfully employed.  

The veteran strongly believes that he should receive an 
increase in his service-connected disability rating between 
the dates of April 23, 1982 and March 4, 2003.  In July 2006, 
the veteran stated that he had no additional evidence 
relevant to this claim. 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  Under the provisions of 38 C.F.R. § 
3.105(a) (2007), previous determinations that are final and 
binding will be accepted as correct in the absence of CUE.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

An unappealed decision issued by the Board is final.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  The 
rating decisions prior to that Board decision are subsumed in 
that Board decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1104; see also Chisem v. Gober, 10 Vet. App. 526 (1997).

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

Here, the veteran alleges that rating decisions from April 
23, 1982 to March 4, 2003 were clearly and unmistakably 
erroneous in not granting a 50 percent evaluation for anxiety 
reaction.  The Board's review demonstrates that, during this 
time period, rating decisions were issued on April 30, 1982; 
October 24, 1983; and June 6, 1994.  

Initially, the veteran had claimed nervous spells and black 
outs and had been granted service connection for epilepsy 
although the disease was not diagnosed in service.  In a 
rating decision in June 1952, the evidence showed that the 
veteran was diagnosed with anxiety reaction at a VA 
examination in May 1952.  The rating amended the prior rating 
to show service connection for anxiety reaction formerly 
diagnosed as epilepsy evaluated as 10 percent disabling from 
August 1952.  The 10 percent evaluation was continued in 
several subsequent rating decisions and Board decisions.  

The veteran submitted a claim on April 23, 1982 with a 
statement and medical report of examination from a private 
medical doctor.  The private medical doctor indicated that he 
had followed the veteran for several years and saw him in 
April 1982.  The veteran reported that he was still unable to 
do much at home or away from home.  He slept a lot but did 
not feel rested.  He was easily fatigued and did not 
socialize much because of lack of energy.  He attempted to 
work approximately one year earlier and was able to work only 
one week.  As a result of the most recent examination, the 
doctor's impression was that the veteran was unable to return 
to work and to provide for his family with a full-time job.  
He doubted that the veteran would be able to participate even 
in part time employment.  

April 30, 1982 Rating Decision

In an April 30, 1982 rating decision, the RO continued the 10 
percent evaluation and notified the veteran by letter dated 
in May 1982.  The veteran disagreed and initiated an appeal.  
The veteran submitted statements and presented testimony at a 
personal hearing at the RO in February 1983 regarding his 
symptoms and the effect on his daily life.  He perfected an 
appeal of the decision to the Board.  In a September 16, 1983 
decision, the Board concluded that an evaluation of 30 
percent was warranted for a disability described as anxiety 
reaction.  

Since the April 30, 1982 rating decision was subsumed by the 
Board's September 1983 decision, it cannot be challenged on 
the basis of CUE.   Where the rating decision is deemed 
subsumed by a supervening Board decision, then as a matter of 
law the rating decision cannot be the subject of a claim of 
CUE.  Rather, in such a case, the claimant "must proceed 
before the Board" and urge that there was CUE in the Board 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).

The Court has held that CUE claims which are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice. See Simmons v. 
Principi, 17 Vet. App. 104 (2003).  With respect to the April 
30, 1982 rating decision, this is the situation here.  
Accordingly, the veteran's claim alleging CUE in the April 
30, 1982 rating decision is dismissed.  

If the veteran desires to file a claim for CUE in the Board's 
September 16, 1983 decision, he is directed to the provisions 
of 38 U.S.C.A. § 7111(a) (West 2002 & Supp. 2007) and 38 
C.F.R. §§ 20.1400-20.1411 (2007).

October 24, 1983 Rating Decision

In an October 24, 1983 rating decision, the RO assigned a 30 
percent disability evaluation for anxiety reaction based on 
the Board's September 1983 decision that a 30 percent 
disability evaluation was warranted.  The RO also determined 
and assigned an effective date of April 23, 1982.  The 
veteran did not appeal the decision.  Thus, it became a final 
decision.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 
19.192 (1983).

The RO's October 24, 1983 rating decision effectuated the 
Board's decision and assigned a 30 percent evaluation.  The 
RO indicated, in the October 1983 rating decision, that the 
facts of the case were set forth and cited in the (September 
1983) BVA decision which held that an evaluation of 30 
percent for anxiety reaction was warranted.  Significantly, 
the RO made no review of evidence with regard to the 
appropriate evaluation to assign, as that had been finally 
decided by the Board in September 1983.  The RO was merely 
carrying out the decision of the Board by assigning a 30 
percent evaluation for anxiety reaction.  

Consideration of a CUE claim regarding the regional office 
decision's assignment of an evaluation as determined by the 
Board would essentially permit review of an issue finally 
decided by the Board, in a manner not contemplated in the 
statutes governing finality of Board decisions.  Thus, the 
veteran's claim of CUE in the October 1983 rating decision, 
which assigned a 30 percent evaluation in response to a Board 
determination, is denied.  

June 6, 1994 Rating Decision

With regard to the June 6, 1994 rating decision, the RO 
continued a 30 percent evaluation under Diagnostic Code 9400.  
In September 1993, the veteran had submitted a claim for an 
increase.  Evidence considered included private medical 
treatment reports dated from November 1990 to March 1994 from 
the Hamilton Medical Group, a report from a private medical 
doctor dated in April 1994, a February 1994 discharge summary 
from the Medical Center of Southwest Louisiana and 1993-1994 
records from the Cardiovascular Institute of the South.  The 
veteran had been scheduled for a VA examination; however, he 
advised that he was too disabled to report.  The majority of 
the private medical records pertained to other disorders.  
Records from the Hamilton Medical Group included complaints 
and symptoms related to his anxiety reaction.  The RO noted 
that private medical evidence showed symptomatology of 
nervousness associated with life circumstances such as an 
accident, surgery.  The evidence did not show he was taking 
continuous medication and was not under the regular care of a 
therapist.  In a June 1994 rating decision the RO denied an 
increased evaluation for anxiety reaction.  

The veteran was notified of the decision and his appeal 
rights by letter dated in June 1994.  He did not appeal, 
thus, this decision became final under the law and 
regulations then in effect.  38 U.S.C. § 7105(b)(1), (c) 
(1994); 38 C.F.R. § 20.302 (1994).

Under the applicable regulations in 1994, the evaluation for 
anxiety disorder is based on the degree of impairment of 
social and industrial adaptability.  A 30 percent evaluation 
is warranted for anxiety disorder when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1994).

The Board finds that a valid claim of CUE in the June 6, 1994 
rating decision has not been submitted.  The veteran has not 
explained what evidence was not before the RO or what law was 
incorrectly applied to result in CUE.  Thus, the Board cannot 
conclude that the June 6, 1994 RO decision was clearly and 
unmistakably erroneous.  

The veteran's claim of CUE in the June 6, 1994 rating 
decision essentially seeks to have the Board reweigh the 
evidence.  However, the June 6, 1994 RO decision already 
considered the veteran's medical evidence submitted with the 
claim.  Significantly, a disagreement as to how the facts 
were weighed or evaluated does not raise a valid claim of 
CUE.  38 C.F.R. § 20.1403(d)(3); See also, Crippen v. Brown, 
9 Vet. App. 412 (1996); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

In sum, the veteran has not identified any evidence not 
before the RO or an error in the RO's application of the law.  
He cannot establish a valid claim of CUE in the June 6, 1994 
rating decision based on mere disagreement with how the facts 
were weighed.  The Board finds that the veteran has not set 
forth allegations of clear and unmistakable error, either of 
fact or law, in the June 6, 1994 rating decision and the 
claim for revision of that decision based on CUE shall be 
dismissed without prejudice to refiling.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003); DAV v. Gober, 234 F.3d 
682, 699 (Fed. Cir. 2000).  


ORDER

The claim for revision or reversal of the April 30, 1982 
rating decision on the grounds of CUE is dismissed. 

The claim for revision or reversal of the October 24, 1983 
rating decision on the grounds of CUE is denied.
						
The claim for revision or reversal of the June 6, 1994 rating 
decision on the grounds of CUE is dismissed. 

_________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


